                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DALIYL RAA’ID MUHAMMAD,                    :   CIVIL NO. 1:08-CV-1287
                                           :
             Petitioner                    :   (Chief Judge Conner)
                                           :
      v.                                   :
                                           :
SUPERINTENDENT JAY LANE,                   :
et al.,                                    :
                                           :
             Respondents                   :

                                       ORDER

      AND NOW, this 29th day of March, 2019, upon consideration of the amended

petition for writ of habeas corpus (Doc. 27), and in accordance with the court’s

memorandum of the same date, it is hereby ORDERED that:

      1.     The amended petition for writ of habeas corpus (Doc. 27) pursuant to
             28 U.S.C. § 2254 is DENIED.

      2.     Petitioner’s motion (Doc. 53) for appointment of counsel is
             DISMISSED as moot.

      3.     Petitioner’s motions (Docs. 54, 55) for leave to conduct discovery are
             DISMISSED as moot.

      4.     The Clerk of Court is directed to CLOSE this case.

      5.     There is no basis for the issuance of a certificate of appealability. See
             28 U.S.C. § 2253(c).



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
